DETAILED ACTION
	This is a final Office Action on the merits for application 16/303,745. Receipt of the amendments and arguments filed on 11/12/2020 is acknowledged.
Claims 20-24 and 26-38 are pending.
Claims 1-19 and 25 are cancelled.
Claims 20-24 and 26-38 are examined.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 36 and 38 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tapper (WO 97/42380).
Regarding claim 36, Tapper discloses a method of constructing a curtain wall of claim 20, in which mullion profiles (#1) are placed vertically (see figure 2B), in which a transom profile (#1’) is subsequently placed horizontally (see figure 2B) between two 
the transom profile is held in the vertical plane defined by the mullion profiles in a non-horizontal orientation and rotated relative to the desired end orientation of the transom profile on an axis parallel to a length direction of the transom profile (see figure 2B, where the transom profile is lifted vertically and rotated so as to be orientated horizontal to the mullions and parallel to the transom profile);
the transom profile is brought to a horizontal orientation in the vertical plane defined by the mullion profiles (see figure 2B);
the transom profile is rotated to the desired end orientation on said axis while the transom profile remains in the horizontal orientation (the transom is rotated until it can be inserted within the recess #30 of the mullion);
blocking the rotation of the transom profile around said axis by shifting a rod (#33) in the undercut groove of the transom profile into a second groove (#31) of a mullion profile (see figure 2C).
The Examiner is interpreting Tapper to disclose such rotation steps since a person of ordinary skill in the art would be required to lift such a transom from the ground until it reaches its final position and then orient the transom until it can properly slide into the recesses of the mullion grooves as depicted in figures 2B and 2C. However, if the Examiner is considered to over broadly interpret Tapper as meeting such rotation steps, such mullion assemblies are not precisely constructed in such a manner that the transoms are lifted perfectly horizontal or oriented in their final position from the ground and lifted to their final spot where they attach between adjacent 
Regarding claim 38, Tapper discloses, or in the alternative renders obvious, the curtain wall comprises mullion profiles (#1), transom profiles (#1’) and one or more panels (#35), wherein the mullion profiles extend vertically (see figure 2F), wherein the transom profiles each are attached to two mullion profiles and extend horizontally (see figures 1 and 2F), wherein the mullion profiles are provided with a groove (the groove formed between elements #2 and #16 where the panels #35 are positioned as depicted in figure 2G) on each side for receiving the side edge of a panel (see figure 2G), wherein the grooves have an access opening (the opening which the panels are received within as depicted in figure 2G), wherein the access opening has a first fixed dimension or width in a horizontal direction (see figure 2G), wherein the transom profiles have a second dimension in a horizontal direction and at right angles to the length direction of the transom profiles (see figure 2G), wherein the second dimension is larger than the first dimension (see figure 2G), wherein the transom profiles have a third dimension in a non-horizontal direction at right angles to the length direction (the vertical, thickness dimension as depicted in figure 2G), wherein the third dimension is .

Claim Rejections - 35 USC § 103
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Tapper in view of Scheiderer (DE 102014200247).
Regarding claim 37, Tapper discloses the claimed invention except for a tool having a head and a lever attached to the head, wherein the shape of the head is complementary to the shape of the transom so that the head can be fitted to the transom profile and used to conduct step C of the claimed method. However, it is highly well known in the art, as evidenced by Scheiderer, that tools with a head and lever can be used to properly orient mullion assembly elements with one another. Tools for holding and lifting elements are not new or unexpected in the art and it would have been obvious to a person of ordinary skill in the art to have included a tool with a head and lever within the assembly of Tapper, as evidenced by Scheiderer, in order to assist in lifting and positioning the transom element of the assembly.

Claims 20-24, 26-34, 36, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman (U.S. Patent 3,266,210) in view of Tapper and Strelow (DE 10223038).
Regarding claim 20, Grossman discloses a curtain wall comprising: 
mullion profiles (#22), transom profiles (#62) and one or more panels (#95), 
wherein the mullion profiles are monolithic profiles (As depicted in figure 6, the mullion profiles #22 are each formed out of a single piece of material and thus is considered a monolithic profile. However, as a note for examining purposes, the limitation “monolithic” is defined in page 18 lines 8-15 of the present specification as defining something other than an element formed out of a single piece of material, as is known and understood in the art, and instead can comprise of elements of different material that are mechanically attached to one another.) that extend vertically (see figure 1), 
wherein the transom profiles each are attached to two mullion profiles and extend horizontally (see figures 1 and 4), 
wherein the mullion profiles are provided with a groove (#30) on each side for receiving a side edge of the one or more panels (see figure 4), 
wherein the grooves have an access opening (the opening which the panels are received within between walls #32 and #34 as depicted in figure 9), 
wherein the access opening has a first fixed dimension or width in a horizontal direction (see figure 9), 
wherein the transom profiles have a second dimension in a horizontal direction and at right angles to a length direction of the transom profile (see figure 15), 
wherein the second dimension is larger than the first dimension (see figure 15), 
wherein the transom profiles have a third dimension in a non-horizontal direction at right angles to the length direction (the vertical, thickness dimension as depicted in figure 15), wherein the third dimension is smaller than the first dimension (see figure 15, where the thickness of such profiles #62 is smaller than the width of the access opening), 
wherein the transom profiles are provided with an undercut groove (one of the grooves on leg #8) extending in the length direction (see figures 11 and 15).
However, Grossman does not disclose the use of a rod which is to be received within the undercut groove of the transom and the mullion comprises of a second groove that receives an end of the rod to block rotation of the transom profiles. It is highly well known in the art, as evidenced by Tapper, that rods are extended between aligned grooves of mullion and transom elements in order to attach such elements to one another and prevent rotation of such elements with respect to one another. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the transom and mullion profiles of Grossman to comprise of respective grooves that are to receive a rod, as taught in Tapper, in order to increase the connection strength between such elements. 
Furthermore, Grossman does not disclose pre-assembled sealing pieces are slid close-fittingly on end faces in the length direction of the transom profiles, each sealing piece set sealingly in the groove of two opposing mullions and thus forming a seal between the end faces of the transom profiles and the corresponding mullion profiles. However, it is highly well known in the art, as evidenced by Strelow, that curtain wall 
Regarding claim 21, Grossman in view of Tapper and Strelow render obvious one or more walls of the grooves are provided with a recess (Grossman; #72) in which a section of the transom profiles is located (see figures 14 and 15 of Grossman), wherein the transom profiles are vertically supported by a bottom edge of said recess (see figures 14 and 15 of Grossman).
Regarding claim 22, Grossman in view of Tapper and Strelow render obvious the transom profiles are Z-profiles (Grossman discloses the transom #68 of figure 8 can be used for such a transom profile, which comprises of a Z-profile), with a first vertical leg (the right vertical leg in figure 8 of Grossman) directing upward (see figure 8 of Grossman) and located on a side of the transom profile facing an interior of the curtain wall (see figure 8 of Grossman, where such a leg can be considered on an inside portion of the transom, as noted in figure 2 by the location of the floor slab #20), a second vertical leg (Grossman; #88) directing downwards and located on a side of the transom profile facing exterior of the curtain wall (see figure 8 of Grossman, where such a leg can extend outwardly on an outside surface of the transom, as noted in figure 2 by the location of the second leg relative to the floor slab #20) and a horizontal 
 Regarding claim 23, Grossman in view of Tapper and Strelow render obvious the undercut groove with the rod is provided on the inside of the second leg (As taught in Tapper and as explained above, such an undercut groove can be provided on an inner leg surface of the transom, where such an undercut groove would be provided within Grossman as explained above. Alternatively, it would have been obvious to have positioned the undercut groove with the rod on an inside of the second leg of Grossman in view of Tapper in order to prevent movement between such elements when in the final position, as taught in Tapper, and also since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 (CCPA 1950).).
Regarding claim 24, Grossman in view of Tapper and Strelow render obvious two opposite walls of the grooves are provided with a said recess (see figure 14 of Grossman) wherein the first leg is located in a first of said recesses and the second leg is located in a second of the recesses (see figure 8 of Grossman, where the first and second legs of the transom can be received within a respective recess of the mullion).
Regarding claim 26, Grossman in view of Tapper and Strelow render obvious the sealing pieces are provided with an elastically deformable hollow chamber to facilitate placement of the sealing pieces (the sealing pieces of Strelow comprise of hollow cavities between the lips and fins in order to allow for elastic deformability, where such features would be provided within Grossman as explained above).
Regarding claim 27, Grossman in view of Tapper and Strelow render obvious the sealing pieces are slid onto and/or into the transom profiles (the sealing pieces of Strelow are slid into the transoms, where such features would be provided within Grossman as explained above).
Regarding claim 28, Grossman in view of Tapper and Strelow render obvious at least one of the sealing pieces of each transom profile is slidable on the respective end of the transom profile in the length direction of the transom profile in order to accommodate small movements (as depicted in Strelow, the sealing pieces can be slid in the respective ends of the transom profiles and allow for small movements, such as through the shape of the fins as depicted in figure 2, where such features would be provided within Grossman as explained above.
Regarding claim 29, Grossman in view of Tapper and Strelow render obvious the sealing pieces comprise of a flat end wall (the flat end wall where fin #57 is located in figures 5 and 6 of Strelow), perpendicular to the length direction of the transom profiles (see figure 2 of Strelow), wherein the end wall is completely closed in the length direction of the transom profiles (see figures 2, 5, and 6 of Strelow) and rests against the bottom of a groove of a mullion profile (see figure 5 of Strelow, where such features would be provided within Grossman as explained above).
Regarding claim 30, Grossman in view of Tapper and Strelow render obvious the mullion profiles and the transom profiles are composite profiles (the profiles of Grossman are each formed by multiple elements attached to one another to form a composite profile), each of which is composite of two or more sub-profiles (Grossman; #22 and #38 for the mullion and #68 and #66 for the transom as depicted in figures 6 
Regarding claim 31, Grossman in view of Tapper and Strelow render obvious said grooves have a different depth on the different sides of the mullion profiles (see figures 3 and 5 of Grossman).
Regarding claim 32, Grossman discloses a set for building a curtain wall, the set  comprising: 
two or more mullion profiles (#22) and two or more transom profiles (#64/68), 
wherein the mullion profiles are monolithic profiles (As depicted in figure 6, the mullion profiles #22 are each formed out of a single piece of material and thus is considered a monolithic profile. However, as a note for examining purposes, the limitation “monolithic” is defined in page 18 lines 8-15 of the present specification as defining something other than an element formed out of a single piece of material as is known in the art and instead can comprise of elements of different material that are mechanically attached to one another.) having an outer side (the left side of figure 4), an inner side (the right side of figure 4) and two sides (the top and bottom sides of figure 3), 
wherein the mullion profiles are provided on each side with a groove (#30) for receiving a side edge of a panel (#95), wherein the grooves have an access opening (the opening which the panels are received within as depicted in figure 5), wherein the access opening has a horizontal first dimension (see figures 4 and 15), 
wherein the transom profiles have a horizontal second dimension perpendicular to the length direction of the transom profiles (see figures 4 and 15), wherein the second dimension is larger than the first dimension (see figures 4 and 15), 
wherein the transom profiles have a third maximum dimension in a non-horizontal direction at right angles to the length direction of the profile (the vertical, thickness dimension as depicted in figure 15), wherein the third dimension is smaller than the first dimension (see figure 15, where the thickness at of such profiles #64/68 is smaller than the width of the access opening).
However, Grossman does not disclose the use of a rod which is to be received within the undercut groove of the transom and the mullion comprises of a second groove that receives an end of the rod to block rotation of the transom profiles. It is highly well known in the art, as evidenced by Tapper, that rods are extended between aligned grooves of mullion and transom elements in order to attach such elements to one another and prevent rotation of such elements with respect to one another. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the transom and mullion profiles of Grossman to comprise of respective grooves that are to receive a rod, as taught in Tapper, in order to increase the connection strength between such elements. 
Furthermore, Grossman does not disclose pre-assembled sealing pieces are slid close-fittingly on end faces in the length direction of the transom profiles, each sealing piece set sealingly in the groove of two opposing mullions and thus forming a seal between the end faces of the transom profiles and the corresponding mullion profiles. However, it is highly well known in the art, as evidenced by Strelow, that curtain wall 
Regarding claim 33, Grossman in view of Tapper and Strelow render obvious one or more walls are provided with a recess (Grossman; #72) for receiving a part of the transom profiles (see figures 14 and 15 of Grossman), wherein the transom profiles, when mounted, are vertically supported by a bottom edge of said recess (see figures 14 and 15 of Grossman).
Regarding claim 34, Grossman in view of Tapper and Strelow render obvious the transom profiles are Z-profiles (Grossman discloses the transom #68 of figure 8 can be used for such a transom, which comprises of a Z-profile), with a first vertical leg (the right vertical leg in figure 8 of Grossman) directing upwards when mounted (see figure 8 of Grossman) and located on the inside of the transom profile (see figure 8 of Grossman, where such a leg can be considered on an inside portion of the transom), a second vertical leg (Grossman; #88) directing downwardly when mounted and is located on the outside of the transom profile (see figure 8 of Grossman, where such a leg can extend outwardly on an outside surface of the transom), and an intermediate section that, when installed, is mounted horizontally between the first leg and the second leg .

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Grossman in view of Tapper, Strelow, and Scheiderer.
Regarding claim 35, Grossman in view of Tapper and Strelow render the claimed invention obvious except for the set includes a tool having a head and a lever attached to the head, wherein the shape of the head is complementary to the shape of the transom so that the head can be fitted to the transom profile. However, it is highly well known in the art, as evidenced by Scheiderer, that tools with a head and lever can be used to properly orient mullion assembly elements with one another. Tools for holding and lifting elements are not new or unexpected in the art and it would have been obvious to a person of ordinary skill in the art to have included a tool with a head and lever within the assembly of Grossman, as evidenced by Scheiderer, in order to assist in lifting and positioning the transom element of the assembly.

Claims 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman in view of Tapper.
Regarding claim 36, Grossman discloses a method of constructing a curtain wall of claim 20, in which mullion profiles (#22) are placed vertically (see figure 12), in which a transom profile (#64/68) is subsequently placed horizontally between two adjacent mullion profiles, wherein this transom profile is placed by sequencing the following steps:
the transom profile is held in the vertical plane defined by the mullion profiles in a non-horizontal orientation (see figure 11) and rotated relative to the desired end orientation of the transom profile on an axis parallel to the profile direction of the transom profile (see figures 11 and 12);
the transom profile is brought to a horizontal orientation in the vertical plane defined by the mullion profiles (see figure 12);
the transom profile is rotated to the desired end orientation on said axis while the transom profile remains in a horizontal orientation (see figures 14 and 15).
However, Grossman does not disclose the step of blocking rotation of the transom profile around said axis by shifting a rod in the undercut groove of the transom into a second groove of the mullion profile. It is highly well known in the art, as evidenced by Tapper, that rods are extended between aligned grooves of mullion and transom elements in order to attach such elements to one another and prevent rotation of such elements with respect to one another. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the transom and mullion profiles of Grossman to comprise of respective grooves that are to receive a rod, as taught in Tapper, in order to increase the connection strength between such elements.
Regarding claim 38, Grossman in view of Tapper render obvious the method is configured to construct a curtain wall as defined in claim 38, where the claim is not considered to further define any method steps required to conduct such a method and instead further defines the curtain wall which the method can be used to construct. Alternatively, Grossman in view of Tapper teach a curtain wall with such features can be .

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Grossman in view of Tapper and Scheiderer.
Regarding claim 37, Grossman in view of Tapper render the claimed invention obvious for a tool having a head and a lever attached to the head, wherein the shape of the head is complementary to the shape of the transom so that the head can be fitted to the transom profile and used to conduct step C of the claimed method. However, it is highly well known in the art, as evidenced by Scheiderer, that tools with a head and lever can be used to properly orient mullion assembly elements with one another. Tools for holding and lifting elements are not new or unexpected in the art and it would have been obvious to a person of ordinary skill in the art to have included a tool with a head and lever within the assembly of Grossman, as evidenced by Scheiderer, in order to assist in lifting and positioning the transom element of the assembly.

Response to Amendment
Applicant’s amendments to the claims overcome the 35 U.S.C. 112(b) rejections of the previous Office Action. Therefore, the 35 U.S.C. 112(b) rejections of the previous Office Action are withdrawn.
Response to Arguments
Applicant's arguments filed 11/12/2020 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments that “since the teachings of Tapper fails to disclose or suggest each and every feature recited in amended claim 20, any proposed modification of the invention of Tapper fails to result in each and every feature recited in amended claim 20, form which claims 36 and 38 depend,” though Tapper does not meet each and every feature of the claimed invention as currently defined in claim 20, claim 36 does not require each and every feature of the claimed invention of claim 20. Claim 36 is directed towards a method of constructing a curtain wall of claim 20; however, there is not step of providing the curtain wall of such a claim and instead the method includes steps of providing generic mullion and transom profiles without further defining the structures of such profiles. Tapper is considered to meet each and every feature required within the method of claim 36 and is thus considered to anticipate and render such a claim obvious as explained above.
Regarding Applicant’s arguments that “the skilled person would have appreciated that the mullions of the present invention are monolithic, the distance between two opposing mullions of the curtain wall is smaller than the length of the transom profiles and the mullion’s grooves have an access opening of fixed width” and thus would not have undergone three different rotations to enable assembly as defined in claim 36, as explained above it is noted that these features upon which applicant relies are not recited in claim 36. Furthermore, only two rotation steps are required within the claimed method step of claim 36, and not three as argued by Applicant. Although the claims are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 36 only defines the rotation of generic transom and mullion profiles and thus such rotations would have been obvious to one of ordinary skill in the art in order to properly horizontally extend the transom mullion with respect to mullion profiles after the transom has been lifted from the ground. The rejections are considered proper and are upheld.
Regarding Applicant’s arguments that the Scheiderer reference fails to cure the deficiencies of the window system of Tapper with respect to claim 36, such arguments are considered unpersuasive since, as explained above, claim 36 does not require each and every limitation of claim 20. Since Applicant does not argue the specifics of such a modification of Tapper in view of Scheiderer, the rejections are thus considered proper and are upheld.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant argues how the Grossman and Tapper references fail to disclose the sealing pieces features as amended into independent claims 20 and 32, where such features were rendered obvious by the Strelow reference as explained above and in the previous Office Action.
Regarding Applicant’s arguments that one of ordinary skill in the art would not have modified Grossman in view of Tapper to include a rod that extends between grooves of the mullion and transom profiles as explained by the Examiner in the 
Regarding Applicant’s arguments “that Strelow teaches that the sealing elements 32 are not added to end faces of the bar-side main profile 14” rather, “the sealing elements are added only to the end faces of the thermal insulation profiles 16 of the transoms and press only against the thermal insulation profiles 6 of the mullions,” the 
Regarding Applicant’s arguments that the sealing pieces of the claims increases wind and water tightness of the connection between the mullion and transom and such sealing pieces of Strelow are not disclosed as doing so, such features are not disclosed nor required within the claimed invention. Furthermore, the construction and placement of the sealing pieces of Strelow allow for water draining through the assembly but not from exterior to interior of the curtain wall and would also increase the sealing characteristics of such a curtain wall with respect to a wall that does not include such sealing pieces. The rejections are considered proper and are upheld.
Regarding Applicant’s arguments that “the total distance (measured in the grooves) between two opposing mullions [of Grossman] needs to be slightly greater than the transom length to enable assembly of the curtain wall” and thus one would not modify the invention of Grossman to include the sealing pieces of Strelow, Grossman teach such a spacing in order to allow for expansion and contraction of such profiles due to temperature changes. The sealing pieces of Strelow comprise of flexible lips #54 which, when used within the invention of Grossman, would not only allow for changes in 
Regarding Applicant’s arguments that the Scheiderer reference fails to cure the deficiencies of the window system of Grossman with respect to claims 32 and 36, such arguments are considered unpersuasive since, as explained above, claim 36 does not require each and every limitation of claim 20 and Grossman in view of Tapper and Strelow are considered to meet each and every feature of claim 32. Since Applicant does not argue the specifics of such a modification of Grossman in view of Tapper and Scheiderer or in view of Tapper, Strelow, and Scheiderer, the rejections are thus considered proper and are upheld.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635